      Case 2:21-cm-00094-GW Document 1 Filed 04/09/21 Page 1 of 4 Page ID #:1



 1   TRACY L. WILKISON
     Acting United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     STEVEN R. WELK
 4   Assistant United States Attorney
     Chief, Asset Forfeiture Section
 5   KATHARINE SCHONBACHLER
     Assistant United States Attorney
 6   Asset Forfeiture Section
     California Bar No. 222875
 7        1400 United States Courthouse
          312 North Spring Street
 8        Los Angeles, California 90012
          Telephone: (213) 894-3172
 9        Facsimile: (213) 894-0142
          E-mail:    Katie.Schonbachler@usdoj.gov
10
     Attorneys for
11   UNITED STATES OF AMERICA

12                         UNITED STATES DISTRICT COURT

13                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

14                                WESTERN DIVISION

15   IN THE MATTER OF THE SEIZURE OF        CR MISC. NO. 21-00094
     $150,000.00 IN U.S. CURRENCY
16                                          STIPULATION TO EXTEND THE CIVIL
                                            FORFEITURE COMPLAINT FILING
17
                                            DEADLINE
18

19

20

21

22        On April 22, 2020, the Drug Enforcement Agency (“DEA”) seized
23   $150,000.00 in U.S. currency (the “seized currency”) on the ground
24   that the seized currency constitutes or is traceable to one or more
25   violations of Titles 18 and 21 of the United States Code.          If the
26   seized currency constitutes or is traceable to these violations, it is
27   subject to forfeiture to the United States.
28   //
      Case 2:21-cm-00094-GW Document 1 Filed 04/09/21 Page 2 of 4 Page ID #:2



 1         Jie Lin (“claimant”), through his counsel, denies that the seized

 2   currency was involved in said crimes, and has timely submitted an

 3   administrative claim with the DEA, contesting the forfeiture of the

 4   seized currency.

 5         The DEA has referred this matter to the U.S. Attorney’s Office

 6   for the Central District of California for civil judicial forfeiture

 7   consideration.   Pursuant to 18 U.S.C. § 983(a)(3)(A)-(C), the deadline

 8   for filing a civil forfeiture complaint against the seized currency is

 9   April 18, 2021, but the statute provides for an extension of that date

10   by court order upon agreement of the parties.

11         By this stipulation, the parties seek to continue the deadline

12   for filing a civil forfeiture complaint against the seized currency

13   on the grounds that there is an ongoing criminal investigation.            The

14   parties stipulate and agree that good cause exists to extend the

15   civil forfeiture complaint filing deadline in this matter pursuant to

16   18 U.S.C. § 981(g)(1) and/or (g)(2) because the conduct of claimant

17   as it relates to his involvement in this matter, and discovery in

18   this proceeding might (1) require claimant to waive his Fifth

19   Amendment privileges against self-incrimination concerning matters

20   involved in the underlying criminal investigation, and (2) adversely

21   affect the government’s ability to investigate the criminal case by

22   exposing its witnesses to civil discovery before any criminal trial.

23   ///

24

25

26

27

28

                                           2
      Case 2:21-cm-00094-GW Document 1 Filed 04/09/21 Page 3 of 4 Page ID #:3



 1        IT IS THEREFORE STIPULATED by and between the United States and

 2   counsel for claimant, that the government’s time to file a civil

 3   forfeiture complaint in connection with the seizure of the seized

 4   currency be extended to July 17, 2021.

 5   Dated: April 9, 2021                Respectfully submitted,

 6                                       TRACY L. WILKISON
                                         Acting United States Attorney
 7                                       BRANDON D. FOX
                                         Assistant United States Attorney
 8                                       Chief, Criminal Division
                                         STEVEN R. WELK
 9                                       Assistant United States Attorney
                                         Chief, Asset Forfeiture Section
10

11                                         /s/ Katharine Schonbachler
                                         KATHARINE SCHONBACHLER
12                                       Assistant United States Attorney
13                                       Attorneys for
                                         UNITED STATES OF AMERICA
14

15
     Dated: April 9, 2021                WERKSMAN JACKSON & QUINN
16

17                                        _/s/ per email authorization          _
                                         MICHAEL FREEDMAN, ESQ.
18
                                         Attorney for Claimant
19                                       JIE LIN

20

21

22

23

24

25

26

27

28

                                           3
      Case 2:21-cm-00094-GW Document 1 Filed 04/09/21 Page 4 of 4 Page ID #:4




 1                    PROOF OF SERVICE BY ELECTRONIC MAIL
 2        I am over the age of 18 and not a party to the within

 3   action.    I am employed by the Office of the United States

 4   Attorney, Central District of California.       My business address

 5   is 312 North Spring Street, 14th Floor, Los Angeles, CA 90012.

 6        On April 9, 2021, I served a copy of: STIPULATION TO EXTEND

 7   THE CIVIL FORFEITURE COMPLAINT FILING DEADLINE on each person or

 8   entity named below by transmitting the document by electronic

 9   mail to the electronic mail address indicated for receipt of

10   electronic mail on the date and at the place shown below.

11
          TO:    mfreedman@werksmanjackson.com
12
          I am readily familiar with the practice of this office for
13
     transmittal of electronic mail from a computer software
14
     application which indicates that an electronic mail message was
15
     sent on a particular day and time.
16
          I declare under penalty of perjury under the laws of the
17
     United States of America that the foregoing is true and correct.
18
          I declare that I am employed in the office of a member of
19
     the bar of this court at whose direction the service was made.
20
          Executed on: April 9, 2021 at Los Angeles, California.
21
22
                                            Helen Wu
23                                          HELEN WU
24
25
26
27
28
